Title: To Alexander Hamilton from Tobias Lear, 8 February 1793
From: Lear, Tobias
To: Hamilton, Alexander


United States 8 Febry. 1793.
By the President’s command T. Lear has the honor to transmit to the Secretary of the Treasury, a letter from the Minister of France to the Secretary of State, requesting to be furnished with a certain sum by the Government of the United States; on account of the Debt owing to France, to be laid out for provisions in the United States to be sent to France; and to desire that the Secretary will, tomorrow morning, give the President his opinion on the practicability of complying with the Minister’s request.

Tobias Lear.
S. P. U. S.

